Zack G Eldred Jr.
May 17, 2015
                                      TDCJ-ID No.l812ll7
                                      Bill Clements Unit
                                      9601 Spur 591
                                      Amarillo, Texas 79107-9606 .

                                                                           ~lEC~~VlED ~N
Mr •. Abel Acosta, .. Clerk                                              COUP\1' OF CRIMINAL AP~fALS
Court of Criminal Appeals of Texas                                              MAY 2 9 2015
P.Q.Box 12308, capital Station
Austin, Texas 78711


                                     NOTICE OF SERVICE

   RE; Applicants orginal writ of habeas corpus for out-of-time
          P.D.R filed       ln Bowie County Texas on February 12, 2015.


   Dear   I'1r.   Acosta:

   Please find enclosed for presentation to the Court of Criminal Appeals.
"t"'Y APPLICATION FOR WRIT OF Mii.NDAMAUS" to make the court respond to the \olrit
of habeas corpus for a          out-of~time   P.D.R •. For which should have been acted on
and forwarded to the Court of Criminal Appeals, But has not at this time.

   Enclosed is two copies of my.original "Mandamaus", Please file an stamp
                                                                    '
one and return it to me and present the other to the court.

   There is no copy service available in this Unit, so these are the only
tw9 that I have, So would you please make any other copies needJ and serve
the resp:mdent.                                             \
                                                       .        \
  Tbeir.addressarebelow, and thank you for your attent1on to this matter.
                                                                    '\




Billy Fox District Clerk
Bowie County Texas ..
710 James Bowie Dr.
New Boston, Texas 75570
                                 CAUSE No. #llF0762-102



Zack G Eldred Jr                               §          In The 102 Judicial

TDCJ-ID No #1812117                            §          District COURT OF

         RELATOR

vs.                                            §          Ba-llE COUNTY I TEXAS

BOWIE COUNTY DIS'I'RICT CLERK
BILLY FOX,IN HER OFFICIAL

CAPCILY,

           RESPONDET.

           PLAINTIFF' ORIGIANL APPLICA'I'ION FOR WRIT OF MANDAMUS

   TO THE HONORABLE JUDGE OF SAID COURT:
      Commes now, ZaCk G Eldred Jr , Relator, Pro se in the above styled
and numbered cause of action and files this original application for v1rit

of Mandamus,pursuant to ART.ll.07 SEC. 3(C)of the 'I'exas Code Of Criminal

procedune,    a~d   would show the court the,following:



                                           I

Relator

   Is incarcerated in the Texas Department Of Criminal Judtice and is

appearing Pro se, who can be located at the William P. Clements Unit

9601 Spur 591,      Ama~illo,   Texas 79107 •

  . Relator has exhausted his remedies and has no other adequate remedy a:t Law

   The act sought to be compelled is ministerial, Not disretionary r:emedy

at Law

  The act sought to be compelled is ministerial, not discretionary in

nature. T.c.c.P Art 11.07, SEc. 3 (c) requyres respondent to immediately

Transmit to the court of Court Of Criminal Appeals application for

WRIT of Habeas Corpus For out-Of7Time.P.D.R, Any answers filed,and certi-

ication reciting the Date upon which that finding was made,the application
                                           1
for Writ Of   Habeas Corpus for OUt-Of-Time P.D.R and answers Filed,and a

certicate reciting the date upon .which that .. finding was made have been :

transmitted to the Court Of Criminal Apeals.

   Had such documents been Transmitted to te court_QfCriminal Apeals. by

Respondebts as required by Statute,Relator would have received notice from

the Court Of Criminal Appeals.



                                            II
       I

Respondent.

   Respondent. Billy Fox,in her Officail capacity as District Clerk Of

BOwie County,Texas has a ministerial duity to recive and File all papers

in a criminal proceeding,and perform alother . :duitys: imposed£ on the clerk

by lae pursuant to T.c.c.P Art.2.21 and is responsible under T.c.c.P. Art.

11.07 Sec. 3 {c) to immediately transmit to the Court Of Criminal Appeals

acopy of the application for Writ of Habeas Corpus F'or A-out-of-Time P.D.R,

any·answres filed,and a certificate reciting the date upon which thqt findinng

was made if the   cou~t   decides that there are no issues to be resolved.

Billy Fox, District clerk,County,Texas may be served at he.r place of .

business at 710 James Bowie Dr. New Boston.Texas 75570



                                      III

   Violation of Aritcle 11.07 Of The Texas Code Of Criminal Procedure.

   The respondent violated. Art.ll.07 'Sec, 3(c) of the Texas Code Of Criminal

Procedure Failing To File Realor's application for Writ of Habeus Courpus

fFor a Out-Of-Time P.D.R as Follows:

   In Febuary 2015, appicant mailed his Writ Of Hebeus Corpus For a out-

Of-Time P.D.R.

                                     {2)
To Mrs Debra Autrey,Clerk,Sixth Co~t Of Appeals 100 North Stateline Avenue
#20 Texarkana Texas 75501·· Requesting her to file the Writ and forward to the

Court Of Crirr1inal Appeals A copy. Insted of this,Mrs Autrey sent the

applicants Writ Of Habeus Corpus to A       out~f-Time    P.D.R to the convicting

court at Billy Fox Distric Clerk Bowie County Texas 710 James Bowie D4r.

New Boston,Texas. 75570. Respondent filed    No   dated

time stamped copy and returned for offenders hete in T-D-C.J Requesting

Assitance and their responce was that they        contacted Bowie County District

Clerk Office on March 29 2015 and it appears the Writ of Habeus has beeen

filed and is currently pending review. It has beeen over 45 days and , ,

appilicant has not recieved any responce from Respontent.

      As stated , to date it is ocer 90 days since applicant filed his    ~vrit


Of Habeas Corpus for Out-Of-Time P-D-R and has not received a file stamped

copy or A response from the District Clerks Office asof May 17 2015. Relator
has gone well beyond any requirements Or obligation imposed upon him by the

T.c.c.P.

      In contrast to reatord efforts,Respondent has wholly failed to comply

and   forward a copy of Appiicants Writ of Habeas Corpus for a Out-Of-Time-

P.D.R- with the T.c.c.P Art, 11.07 Sec.3(c)l i acting in bad faith to afford

Realor to professional and common curtesy of any written responses to his

corre.spendences or request or that or/and requiry.Please s.?e exhibet

attecheJ (exhibit A )




                                      (3)
                                       IV

                              PRAYER .!?OR RELIEF

Wherefore,PREMISES CONSIDERED, RELATOR, Zack G Eldred Jr.Pro se, respectfully

requests this Court to issue a      Writ Of Mandamus directivy the Bowie County

District Clerks office to Relatortor request as to the status of his Writ

Of Habeas Corpuse For out-of-Time     P-D~R   and/or whatever this Court feels

is appropriate.



                                                  Respeclfully Submitted




                                                Relator

                           Inmate's   Declaration

   I, ZACK G ELDRED JR.,   TDCJ   No. #1812117, RElator, ProSe, being

persently incarecerated in the Texas Department Of Criminal Justice, stated



                                               N-IT'
in the above origianl appication for Writ Of      Mandru~us   are 1rue and correct

                         I ~ day Of
        Signed on This----'---"='-----                    2015
                              liJ'h lbe"l lA)




                       ~tate                                               Zack G Eldred Jr.
May 17, 2015
                                        TDCJ~ID   No.l812ll7
                                        Bill Clements Unit
                                        960l.Spur 591
                                        Amarillo, Texas 79107-9606


Mr._ Abel... Acosta, __   Clerk
Court of Criminal Appeals of Texas
P.O.Box 12308, Capital Station
Austin, Texas 78711


                                     · NOriCE OF SERVICE

      RE: Applicants orginal writ of habeas corpus for out-of-time
          P.D.R filed in Bowie County Texas on February 12, 2015.


          Dear Mr. Acosta:

          Please find enclosed for presentation to the Court of Criminal Appeals.
~'-t'tY   APPLICATION FOR WRIT OF Mii.NDAMAUS" to make the court respond to the \-Trit
of habeas corpus for a            out-of~time   P-D-R. ,.For   which should have been acted on
and forwarded to the Court of Criminal Appeals, But has not at this time.

   Enclosed is two cop.i.'es ·of my original "Mandamaus ~·, Please file an stamp
one and return it to me and present the other to the court.

   There is no copy service available in this Unit, so these are the only
twg that I have, So would you please make any other copies neede and serve
the resp:mdent.

    Theircoaddress:_are-_below, and thari_k you for your attention to this matter.



                                                   Sin~erely,


Billy Fox District Clerk
Bowie County Texas._
710 James Bowie Dr.
New Boston, Texas 75570
                                CAUSE   ~o.   fllF076?-102



Zack G Eldred Jr                              §              In The 102 Judicial

TDCJ-ID No #1812117                           §              District COUR'l'   OF

         RELATOR

vs.                                           §              130\"liE COUNTY I TEXAS

BOWIE COUNTY DIS'I'RICT CLERK
BILLY FOX,IN HER OFFICIAL

CAPCILY,

           RESPONDET.

           PLAINTIFF' ORIGIANL APPLICA'I'ION FOR WRIT OF MANDAMUS

   TO THE HONORABLE JUDGE OF SAID COURT:
      Commes now, Zack G Eldred Jr , Relator, Pro se in the above styled
and numbered cause of action and files this original application for writ

of Mandamus,pursuant to ART.ll.07 SEC. 3(C)of the Texas Code Of Criminal

procedune, an.d would show the court the following:



                                          I

Relator

   Is incarcerated in the Texas Department Of Criminal Judtice and is

appearing Pro se, who can be located at. the William p. Clements Unit

9601, Spur 591,    Ama~illo,   Texas 79107.

  ;Relator has exhausted his remedies and has no other adequate remedy at Law

   ~1e   act sought to be compelled is ministerial, Not disretionary remedy

at Law

   The act sought to be compelled is ministerial, not discretionary in

nature. T.c.c.P Art 11.07, SEc. 3 {c) requyres respondent to immediately

Ttansmit to the court of Court Of Criminal Appeals application for

WRIT of Habeas Corpus For OUt-Of-;:-Time P.D.R, Any answers filed,and certi-

ication reciting the Date upon which that finding was made,the application
                                          1
for Writ Of       Habeas Corpus for out-Of-Time P.D.R and answers Filed,and a

certicate reciting the date upon .. which that fir..ding was made have been :

transmitted to the Court Of Criminal Apeals.

   Had such documents been Transmitted to te CourLOf. Criminal Apeals. by

Respondebts as required by Statute,Relator would have received notice from

the court Of Criminal Appeals.



                                              II

Respondent.

   Respondent. Billy Fox,in her Officail capacity as District Clerk Of

BOwie County,Texas has a ministerial duity to recive and File all papers

in a criminal proceeding,and perform alother.duitys:irnpbsedf on the clerk

by lae pursuant to T.c.c.P Art.2.21 and is responsible under T.c.c.P. Art.

11.07 Sec. 3 (c) to immediately transmit to the court Of Criminal Appeals

acopy of the application for Writ of Habeas Corpus For A-Gut-of-Time P.D.R,

any answres filed,and a certificate reciting the date upon which thqt findinng

was made if the     Cou~t   decides that there are no issues to be resolved.

Billy Fox, District clerk1County,Texas may be served at he r place of

business at 710 James Bowie Dr. New Boston.Texas 75570



                                        III

   Violation of Aritcle ·11.07 Of The Texas Code Of Criminal Procedure.
              )



   The respondent violated Art.ll.07 Sec, 3(c) of the Texas Code Of Criminal

Procedure Failing To File Realer's application for Writ of Habeus Courpus

fFor a OUt-Of-Time P.D.R as Follows:

   In Febuary 2015, appicant mailed his Writ Of Hebeus C9rpus For a Out-

Of-Time P.D.R.

                                       (2)
To Mrs Debra Autrey,Clerk,Sixthc Court Of Appeals 100 North Stateline Avenue
#20 Texarkana Texas 75501 Requesting her to file the Writ and forward to the

Court Of Criminal Appeals A      copy~   Insted of this,Mrs Autrey sent the

applicants Writ Of Habeus Corpus to A Out-Of-Time P.D.R to the convicting

court at Billy Fox Distric Clerk Bowie County Texas 710 James Bowie D4r.

New Boston,Texas 75570. Respondent filed No dated

time stamped copy and returned for offenders hete in T.D.C.J Requesting

Assitance and-their responce was that they        contacted BowieCounty District

Clerk Office on March 29 2015 and it appears the Writ of Habeus has beeen

filed and is currently pending review. It has beeen over 45 days and ,

appilicant has not recieved any responce from Respontent.

   As stated , to date it is ocer 90 days since applicant filed his Writ

Of Habeas Corpus for Out-Of-Time P.D.R and has not received a file stamped

copy or A respo11se from the District Clerks Office asof May 17 2015. Relid:or
has gone well beyond any requirements Or obligation imposed upon him by the

T.c.c.P.

   In contrast to reatord efforts,Respondent has wholly failed to comply

and forward a copy of Applicants Writ of Habeas Corpus for a Out-Of-Time-

P.D.R. with the   T~-c.c.P   Art, 11.07 Sec.3(c), i acting in bad faith to afford

Realor to professional and common curtesy of any written responses to his

correspendences or request or that or/and requiry.Please       s~e   exhibet

atteched (exhibit A )




                                          {3)
                                       IV

                              PRAYER .!?OR RELIEF

Wherefore,PREMISES CONSIDERED, RELATOR, Zack G Eldred Jr.Pro se, respectfully

requests this Court to issue a      Writ Of Mandamus directivy the Bowie County

District Clerks office to Relatortor request as to the status of his Writ
                  .
Of Habeas Corpuse For Out-of-Time     P.D~R   and/or whatever this Court feels

is appropriate.



                                                   Respeclfully Submitt




                           Inmate's   Declaratio

   r, ZACK G ELDRED JR.,   TDCJ   No. #1812117, RElator, ProSe, being

persently incarecerated in the Texas Department Of Criminal Justice, .stated

in the above origianl appication for Writ Of

                         ) ?
         Signed on This--'------day Of        /J/;Y
                                                  Mandru~us


                                                         2015
                                                              are 1rue and correct
                       ~tate       QCoun.sel for (!&ffenber.s
                            111 IDiuision of m:exas IDeP